DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 2/24/2022 does not place the application in condition for allowance.
	The previous art rejections are withdrawn due to Applicant’s amendment.
	New rejections follow.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2009/0214899 to Shakespeare.
	Regarding claims 1-3, Shakespeare teaches an electronic package comprising
an organic package substrate 42 (Fig. 1, ¶0031)
a lithium (Li) ion thin film battery (TFB) integrated into the organic package substrate (¶0024), wherein the Li ion TFB includes a first electrode layer 26, electrolyte layer 38 (¶0030), second electrode layer 36, first electrode collector layer 24, and a second electrode current collector layer 34 (¶0026-0029), and wherein the second electrode collector layer 34 is within the organic package substrate 42, and wherein the second electrode layer 36 is on both the second electrode collector layer and on a portion of the organic package substrate (from a right-to-left direction, the layer 36 is on both layers 34 and 42; alternatively, an up-down extending side of layer 36 is on layer 34 and a right-left extending side of 36 is on layer 42).
In the embodiment of Fig. 1, the first electrode layer 26 and first electrode collector layer 24 are a cathode layer and cathode collector layer, respectively, and the second electrode layer 36 and second electrode current collector layer 34 are an anode layer and anode current collector layer, respectively. However, Shakespeare specifically teaches that the cathode and anode designations can be reversed (¶0023, 0024). Therefore a person having ordinary skill in the art would at once envisage an embodiment in which the cathode current collector layer 34 is within the organic package substrate 42, and wherein the cathode layer 36 is on both the cathode current collector layer and on a portion of the organic package substrate. A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015), MPEP §2131.02.III.
Per claim 2, the Li ion TFB is formed in or on the organic package substrate (Ibid.).
Per claim 3, the Li ion TFB is embedded in the organic package substrate (Ibid.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2004/0214079 to Simburger, and further in view of US PGPub 2016/0049624 to Bhardwaj (of record).
Regarding claims 1-3 and 5-8, Simburger teaches an electronic package (Fig. 1) comprising
an organic package substrate (“POLYIMIDE LAYERS” in Fig. 1, top and bottom flexible printed circuits discussed in ¶0016, 0017; also see deposition process in ¶0018, 0019)
a thin film battery (TFB) integrated into the organic package substrate, wherein the TFB includes an anode layer, electrolyte layer, cathode layer, an anode collector layer, and a cathode current collector layer (labeled as such in Fig. 1), and wherein the cathode collector layer is within the organic package substrate, and wherein the cathode layer is on both the cathode collector layer and on a portion of the organic package substrate (from a top-to-bottom direction of Fig. 1, “CATHODE” is on both “CATHODE COLLECTOR” and a portion of the “POLYIMIDE LAYERS”).
Simburger does not teach that the TFB is a lithium (Li) ion TFB. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the TFB of modified-Simburger as a Li ion TFB, as Bhardwaj teaches that Li ion architecture is conventional for TFBs (¶0079, 0080). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Per claim 2, modified-Simburger teaches the limitations of claim 1. The Li ion TFB of modified-Simburger is formed in or on the organic package substrate (Ibid.).
Per claim 3, modified-Simburger teaches the limitations of claim 1. The Li ion TFB of modified-Simburger is embedded in the organic package substrate (Ibid.).
Per claim 5, modified-Simburger teaches the limitations of claim 1. The cathode layer of modified-Simburger is a crystalline transition metal oxide cathode layer including lithium cobalt oxide LiCoO2 (LCO, ¶0083 of Bhardwaj).
Per claims 6 and 7, modified-Simburger teaches the limitations of claim 5. As the substrate of modified-Simburger is formed of an organic material, it reads on a “low temperature substrate” within the broadest reasonable limitation in light of the instant disclosure (see bottom of p. 2 of the instant specification, for instance). The limitations that the cathode layer is laser annealed to crystallize the cathode layer, and that the organic package substrate is maintained at a temperature of 215 °C or less when the cathode layer is laser annealed are product-by-process limitations. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). Regardless, the cathode layer of modified-Simburger is laser annealed to crystallize it in order to limit the temperature that the organic package substrate is exposed to (¶0083 of Bhardwaj).
Per claim 8, modified-Simburger teaches the limitations of claim 1. The organic package substrate is a flexible organic package substrate (¶0016, 0017 of Simburger).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726